                                                                                Seyfarth Shaw LLP
                                                                                 620 Eighth Avenue
                                                                          New York, New York 10018
                                                                                   T (212) 218-5500
                                                                                   F (212) 218-5526

                                                                                jegan@seyfarth.com
                                                                                   T (212) 218-5291

                                                                                  www.seyfarth.com



January 13, 2020

VIA ECF                                               1//15/2020

Hon. Vernon S. Broderick
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 518
New York, NY 10007

Re:    Mendez v. J.C. Penney Corporation, Inc., Civil Action No.: 1:19-cv-09887-
       VSB

Dear Judge Broderick:

      This firm represents Defendant J.C. Penney Corporation, Inc. (“Defendant”) in the
above-referenced action. We write, with Plaintiff’s consent, to respectfully request an
extension of the deadline to respond to the Complaint, up to and including March 9, 2020.

         By way of background, the original deadline for Defendant to respond to the
Complaint was January 7, 2020. On December 13, 2020, the Court granted Defendant’s
first letter motion for an extension of this deadline. (ECF No. 8.) Pursuant to the Court’s
Order, Defendant’s current deadline to respond to the Complaint is February 6, 2020. (Id.)

        Defendant respectfully requests that this deadline be extended by an additional
thirty (30) days, up to and including March 9, 2020. This is the second request for an
extension of this deadline which, if granted, will not affect any other scheduled dates. It
is not intended to cause undue delay, but instead to provide additional time for Defendant
to investigate the allegations in the Complaint and provide a response. The undersigned
has communicated with counsel for Plaintiff, and Plaintiff consents to this request.

        We thank the Court for its time and attention to this matter, and for its consideration
of this application.
                                        Hon. Vernon S. Broderick
                                              January 13, 2020
                                                       Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:   All counsel of record (via ECF)
